Citation Nr: 0803166	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-34 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress syndrome (PTSD). 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1965 to February 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for sleep apnea, granted service 
connection for hearing loss assigning a noncompensable 
rating, and granted service connection for PTSD assigning a 
30 percent rating.  


FINDINGS OF FACT

1.  Sleep apnea did not have its onset during active service 
and is not etiologically related to active service.

2.  The veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 43.75 decibels with speech 
recognition of 92 percent.  His right ear hearing loss is 
manifested by an average pure tone threshold of 43.75 
decibels with speech recognition of 80 percent.    

3.  The veteran's PTSD is manifested by difficulty 
establishing and maintaining effective relationships, an 
inability to work in a normal work environment, some poor 
impulse control and violence, difficulty sleeping, occasional 
hypervigilance, and a dysphoric and anxious mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code (DC) 6100 (2007). 

3. The criteria for an evaluation of 50 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2004 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  In light of the denial 
of the veteran's sleep apnea service connection claim, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
regard to the veteran's claims for an increased rating for 
PTSD and hearing loss, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  Under Dingess, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, 
private treatment records, and provided him with two VA 
examinations.  No further examination seeking an opinion 
regarding the veteran's sleep apnea was necessary to satisfy 
the duty to assist.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The statutory duty of VA to assist veterans 
in developing their disability claims does not include a duty 
to provide a veteran with a medical examination and medical 
opinions absent a showing by the veteran of a causal 
connection between his disability and his military service.  
38 U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).  As discussed below, the preponderance of 
the evidence is against a finding of recurrent or persistent 
symptoms of sleep apnea since service, and there is no 
competent evidence that this disability either manifested in 
service or is otherwise related to an event in service.  In 
such circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would serve any useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II.  Service Connection for Sleep Apnea

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran contends that his currently diagnosed sleep apnea 
was either incurred in or caused by his time in service.  The 
veteran's service medical records, however, fail to show any 
complaints of, or treatment for, sleep apnea while he was in 
service, and such condition was not noted on his separation 
physical.

The first evidence of sleep apnea is found in a private 
treatment record from March 1997, almost 30 years after 
separation from service, when the veteran was treated by 
Jeffery S. Warren, M.D.  Dr. Warren recommended that the 
veteran follow-up on the condition with an ENT doctor.  In 
September 1997, Dr. Warren noted that the veteran had 
persistent sleep apnea based on sleep studies and would need 
a C-Pap machine indefinitely.  In July 2000, Dr. Warren 
reported that the veteran's sleep apnea was doing much better 
since he had been using a sleep apnea machine.  Finally, in 
August 2001 and January 2002, Dr. Warren again reported that 
the veteran's sleep apnea was doing well and recommended that 
he continue using the machine.  

The veteran's sleep apnea was also noted in a July 2005 VA 
treatment record, which indicated that the veteran was taking 
medication for this condition.  

Although the Board concedes that the veteran has sleep apnea, 
there is nothing in the veteran's claims file that indicates 
that this condition began in, or was caused by, his time in 
service.  

While the veteran believes that his sleep apnea is related to 
service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his sleep apnea and his time in service.

The veteran has not specifically stated that he had sleep 
apnea during service or that he experienced continuity of 
symptomatology since service.  Additionally, the lengthy 
period of almost 30 years without treatment is evidence that 
there has not been a continuity of symptomatology, which 
weighs heavily against the veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Because no evidence of record shows the onset of sleep apnea 
during service, and there is no competent evidence that the 
veteran's current sleep apnea is related to his service, his 
claim for service connection for this disability is denied.  
The preponderance of the evidence is against the claim.


III.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


A.  Hearing Loss

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran was initially granted service connection for 
bilateral hearing loss in an August 2004 rating decision and 
was assigned a non-compensable rating, effective on February 
19, 2004, the date his claim was received.  

The veteran underwent a VA audiologic examination in April 
2004, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
45
50
LEFT
40
35
35
50
55

The average pure tone threshold in the veteran's right ear 
was 43.75 decibels.  The average pure tone threshold in the 
veteran's left ear was 43.75 decibels.  On the Maryland CNC 
test, the veteran received a score of 80 percent for the 
right ear and 92 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with mild to moderate hearing loss bilaterally 
through 4000 Hertz, sloping to severe loss for the left ear 
and profound loss for the right ear with airborne gaps at 200 
Hertz and 500 Hertz for both ears, and 4000 Hertz for the 
right ear.  

These results equate to an assignment of level III for the 
veteran's right ear and level I for his left ear, which 
merits a 0 percent rating using Table VI.  Table VIA is not 
available to the veteran for either ear because 1) his pure 
tone threshold is not 30 decibels or less at 1000 Hertz, and 
is not 70 decibels or more at 2000 Hertz, and 2) his pure 
tone threshold is not 55 decibels or more at each of 1000, 
2000, 3000, and 4000 Hertz.  

The veteran's VA and private treatment records are devoid of 
any additional audiological testing.  

Although the veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a rating in excess of 0 percent, the veteran's 
claim for an increased rating for bilateral hearing loss is 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The preponderance of 
the evidence is against the claim.


B.  PTSD

The veteran was initially granted service connection for PTSD 
in an August 2004 rating decision and was assigned a 30 
percent rating, effective on February 19, 2004, the date his 
claim was received.  

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411 (2007).  A 30 percent evaluation is assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety and suspiciousness; weekly panic 
attacks; chronic sleep impairment; and mild memory loss, such 
as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships. GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The veteran underwent a VA examination in April 2004.  The 
examiner provided a brief history of the veteran's life, 
noting that the veteran used to work for B.S. and never 
missed a day of work, although he was irritable, had three 
failed marriages, and had trouble relating to people, 
especially his fourth wife.  The veteran retired in 2001 
because he was having a hard time focusing.  One episode of 
domestic abuse was noted when he pushed and injured his 
stepdaughter in 2003.  The veteran also reported that after 
seeing a play called Ms. Saigon, he began having nightmares, 
became hypervigilant and paranoid, and began having a hard 
time dealing with social functioning and other people.  The 
veteran denied a history of alcohol or drug abuse.  

The veteran's main reported PTSD symptom was nightmares 
almost every other night involving being pushed into traps, 
or war memories such as his first patrol when he saw a 
soldier lose his foot, being shot down in a helicopter, being 
in rice paddies, and of sniper attacks.  The veteran reported 
having difficulty sleeping and waking up sweaty and with his 
heart beating fast due to anxiety attacks at night caused by 
his nightmares.  Loud noises also trigger Vietnam memories.  
The veteran reported avoiding situations that remind him he 
is a "loner."  The veteran has a history of one suicidal 
gesture, when he held a gun to his head; however, the 
examiner reported that the veteran had no current suicidal 
ideation.  The veteran reported feeling depressed, hopeless, 
helpless, negative, and on the verge of tears. The examiner 
noted that the veteran had no history of grandiosity, 
delusional content, pressured speech, or flight of ideas.  

At the examination, the patient was appropriately dressed, 
alert, and oriented.  He had good eye contact, normal speech, 
and an anxious affect and mood.  There was no evidence of 
delusions or hallucinations in the veteran's thought 
processes.  The veteran had good insight, fair judgment, and 
good abstraction.  

The examiner diagnosed the veteran with moderate PTSD and 
assigned him a GAF score of 50, reporting that the veteran 
was at least moderately impaired socially and occupationally.  
The examiner stated that many of the veteran's problems with 
relationships, nightmares, intrusive recollections, 
flashbacks, avoidant symptoms, and autonomic symptoms relate 
to his PTSD.  

Based on the veteran's diagnosis of PTSD and the severity of 
his symptoms, a VA doctor recommended that the veteran 
immediately begin individual and group therapy sessions.  
Additionally, based on the marital discord caused and the 
wife's poor coping with the veteran's symptoms, the couple 
agreed to marital therapy.  Records from these therapy 
sessions consistently report the veteran's PTSD symptoms of 
flashbacks, nightmares, isolation from others, inability to 
relate to his wife, feelings of anger, sleep difficulty, and 
avoidant behavior.

The veteran's VA treatment records include a May 2004 mental 
health consultation report that assigned the veteran a GAF 
score of 60 and diagnosed the veteran with bipolar disorder.  
The doctor reported that the veteran had good grooming and 
hygiene, monotone and goal directed speech, a dysphoric 
affect, no abnormal thought processes, and no audiovisual 
hallucinations.  During this consultation, the veteran 
reported a suicide attempt 8 months prior, where he tried to 
shoot himself, but his wife talked him out of it.  The 
veteran also reported a history of picking up women at bars, 
despite being married, and spending money he did not have.  

Also included in VA treatment records is a July 2005 routine 
psychiatry follow-up report, where the doctor noted that the 
veteran appeared alert, well groomed, and had good eye 
contact and posture; his speech was clear with a normal tone; 
his mood was dysphoric; his affect was restricted; his 
thoughts were organized; he had good comprehension and 
repetition; and he was able to formulate sound judgments, 
fair insight, and good impulse control.  The veteran was with 
his ex-wife, who had divorced him in 2004 because she was 
"tired of cleaning up his messes," but was seeing him 
again.  The veteran reported episodes of elevated moods and 
fast/racing thoughts, one episode of hearing voices and 
illusions, and episodes of uncontrollable anger; he requested 
medication to control these mood swings. The doctor diagnosed 
the veteran with a bipolar disorder and PTSD.  

In addition to treatment and examination records, the veteran 
and his wife have submitted statements regarding the 
veteran's symptoms.  These statements indicate that the 
veteran's symptoms have put an extreme strain on their 
relationship, causing her depression and forcing her to close 
her business to work from home in order to care for the 
veteran.  Both report that the veteran is no longer capable 
of working a normal job; indicating that he can only work 
part time from their home with the aid of his wife.   

In statements supporting his case, the veteran has reported 
feeling isolated and stated that he has no friends.  He also 
stated that he does not care about life and is incapable of 
loving in a real way; he is unable to trust people and is 
incapable of being faithful "because nothing matters."

After considering all the evidence of record, the Board finds 
that the overall disability picture for the veteran's PTSD 
most closely approximates a 50 percent rating.  The veteran 
is moderately socially and occupationally impaired.  He is no 
longer capable of working full time in a regular work 
environment, but can only work part-time from home, with the 
assistance of his wife.  His inability to function in a 
normal work environment is indicative of reduced reliability 
and productivity.  He has also demonstrated difficulty 
maintaining relationships, with a history of four failed 
marriages, no friends, anger outbursts, and occasional 
physical violence towards his wife and stepdaughter.  
Although the veteran has a history of anxiety attacks at 
night, some past suicidal ideation, and a reportedly 
dysphoric and anxious mood, he has been diagnosed with only 
moderate PTSD and was given GAF scores of 50 and 60.  

While a 50 percent rating is warranted, the veteran's total 
disability picture does not rise to the severity required for 
a 70 percent rating.  Occupational and social impairment are 
clearly present, but not due to symptoms listed under or 
characteristic of those listed under the criteria for a 70 
percent rating.  While the Board is aware that the symptoms 
listed in the rating criteria need not all be present in 
order to justify a given rating, in this case, the 
preponderance of the evidence shows an absence of nearly all 
of the symptoms found in the criteria for a 70 percent 
rating, or characteristic of those listed under the criteria 
for a 70 percent rating. 

The record is absent for evidence of obsessional rituals; 
obscure, irrelevant or illogical speech; near continuous 
panic or depression affecting ability to function 
independently, appropriately, and effectively; or spatial 
disorientation.  Although the veteran has occupational and 
social impairment with deficiencies in work and family 
relations, his thoughts were organized, he had good 
comprehension and repetition, he was able to formulate sound 
judgments, and he had fair insight.  The veteran has a 
history of one suicidal gesture, however, it was noted on 
several occasions that he had no present suicidal ideation.  
The veteran has never neglected his personal appearance and 
hygiene, and to the contrary, was reported to have had good 
appearance and hygiene during all VA treatment.  Although his 
mood was dysphoric and anxious at the VA examination, his 
tone was normal.  He was also noted to be oriented, with fair 
judgment, good abstraction, and there was no evidence of 
delusions or hallucinations in his thought processes.  

The veteran has demonstrated difficulty establishing and 
maintaining effective relationships, as evidenced by four 
failed marriages, his lack of friends, and estrangement from 
his children; however, he is capable of establishing 
relationships, as shown by his history of picking up women at 
bars, his extra-marital affairs, and attempts to work on a 
relationship with his fourth wife.  He has demonstrated some 
difficulty adapting to a work-like setting; however, he is 
capable of working part-time from home and has not shown 
difficulty adapting to other stressful situations.  Although 
the VA examiner gave the veteran a GAF score of 50 in April 
2004, indicating some serious symptoms and impairment, the 
examiner also reported that the veteran was only moderately 
socially and occupationally impaired, and diagnosed him with 
only moderate PTSD.  Further, he was assigned a higher GAF 
score of 60 during a May 2004 consultation.

Accordingly, considering the evidence of record in its 
entirety, the veteran's PTSD most closely approximates the 
criteria for a 50 percent disability rating, and as such, a 
50 percent rating, and not higher, is granted. 


ORDER

Service connection for sleep apnea is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

A 50 evaluation, and not higher, for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


